UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6194



EDMUND PRESCOTT,

                                             Petitioner - Appellant,

          versus


J. E. GUNJA, Warden, United States Bureau of
Prisons; M. ALBRIGHT, Secretary of State;
WILLIAM JEFFERSON CLINTON, President of the
United States,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-99-3751-L)


Submitted:   March 28, 2000                 Decided:   April 18, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edmund Prescott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edmund Prescott appeals the district court’s order construing

his 28 U.S.C. § 2241 (1994) petition as a motion to vacate under 28

U.S.C.A. § 2255 (West Supp. 1999) and dismissing the motion.     We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.    See Prescott v. Gunja, No. CA-99-3751-L (D. Md. Jan. 11,

2000).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       Although the district court’s order is dated January 10,
2000, the district court’s records show that it was entered on the
docket sheet on January 11, 2000. Pursuant to Rules 58 and 79(a)
of the Federal Rules of Civil Procedure, it is the date that the
order was physically entered on the docket sheet that we take as
the effective date of the district court's decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2